DETAILED ACTION
	Claim 1 is presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/21 has been considered by the examiner.

Drawings
The drawings were received on 11/8/21.  These drawings are acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,171,742. This is a statutory double patenting rejection. See Table below
17/453926 present application
U.S. Patent No. 11,171,742
1.A method for operating a transmitting device, the method comprising:

encoding, by the transmitting device, information bits into codewords using labelled base Parity Check Matrices (PCMs), the labelled base PCMs derived from a single base PCM describing a
single protograph; and

transmitting, by the transmitting device, the codewords to a receiving device.
1. A method for operating a transmitting device, the method comprising: 

encoding, by the transmitting device, information bits into codewords using labelled base Parity Check Matrices (PCMs), the labelled base PCMs derived from a single base PCM describing a single protograph; and 

transmitting, by the transmitting device, the codewords to a receiving device.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,735,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is directed to specifically generating the code but contains the substance of the pending independent claim “using labelled base Parity Check Matrices (PCMs), the labelled base PCMs derived from a single base PCM describing a single protograph”. The primary differences being that the transmission of the encoded data is not claimed. However, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application, given the patented claim below to perform “transmitting, by the transmitting device, the codewords to a receiving device.”

17/453926 present application
U.S. Patent No. 10,735,138
1.A method for operating a transmitting device, the method comprising:

encoding, by the transmitting device, information bits into codewords using 







labelled base Parity Check Matrices (PCMs), the labelled base PCMs derived from a single base PCM describing a
single protograph; and




transmitting, by the transmitting device, the codewords to a receiving device.
8. A method for 


generating a code for encoding or decoding data, the method comprising: determining a subset of allowed lift sizes Z for each coding rate R and each information length K; determining at least one lifting functions fi for each code rate R and each Z of the subset of the allowed lift sizes Z; 

determining a set of labelled Parity Check Matrixes (PCMs) describing a single protograph, wherein 

the labelled PCMs are based on coding rates R and the subset of allowed lift sizes Z; 

selecting a single combination of a lift size Z, a lifting function f and a labelled PCM; and storing a circulant size offset and/or a circulant size index, a lifting function index and a labelled PCM index corresponding to the single combination for each information length and each coding rate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11,171,742 to inventors of the present application teaches and recites the identical invention as the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111